Citation Nr: 1114014	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for celiac disease/sprue, for purposes of accrued benefits.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, for purposes of accrued benefits.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of a gunshot wound to the abdominal region (Muscle Group XIX) with muscle damage and thoracic kyphosis, to include entitlement to a separate compensable disability rating for thoracic kyphosis, for purposes of accrued benefits.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound to the lumbar region (Muscle Group XX) with muscle damage, for purposes of accrued benefits.

5.  Entitlement to an effective date earlier than November 5, 2003, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU), for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to November 1945.  He died in July 2005.  The appellant in this case is the Veteran's surviving spouse.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2006, October 2007, and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In an August 2008 decision, the Board denied, for purposes of accrued benefits, (1) service connection for celiac disease/sprue and right lower extremity peripheral neuropathy; (2) a rating in excess of 30 percent for residuals of a gunshot wound to the abdominal region (Muscle Group XIX) with muscle damage and thoracic kyphosis; (3) a separate compensable disability rating for thoracic kyphosis; (4) a rating in excess of 20 percent for residuals of a gunshot wound to the lumbar region (Muscle Group XX) with muscle damage; (5) a rating in excess of 10 percent for peritoneal adhesions; (6) an effective date earlier than April 25, 1990, for the award of service connection for left anterior crural nerve neuropathy; and (7) an effective date earlier than November 5, 2003, for the award of TDIU.  Also in the August 2008 decision, the Board denied service connection for cause of the Veteran's death.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated the Board's decision and remanded for readjudication the following issues:  (1) entitlement to service connection for celiac disease/sprue and right lower extremity peripheral neuropathy; (2) entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the abdominal region (Muscle Group XIX) with muscle damage and thoracic kyphosis, to include the issue of entitlement to a separate compensable disability rating for thoracic kyphosis; (3) entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the lumbar region (Muscle Group XX) with muscle damage; (4) entitlement to an effective date earlier than November 5, 2003, for the award of a TDIU; and (5) entitlement to service connection for the cause of the Veteran's death.  The Court affirmed the remainder of the Board's August 2008 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to increased ratings for thoracic kyphosis and residuals of a gunshot wound to the abdominal and lumbar regions, entitlement to an earlier effective date for the award of TDIU, and entitlement to service connection for the cause of the Veteran's death.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Celiac disease/sprue was not clinically identified during the Veteran's active service or for many years thereafter and the most probative evidence establishes that the Veteran's Celiac disease/sprue was not causally related to his active service or a service-connected disability.

2.  Peripheral neuropathy of the right lower extremity was not clinically identified during the Veteran's active service or for many years thereafter and the most probative evidence establishes that the Veteran's peripheral neuropathy of the right lower extremity was not causally related to his active service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Celiac disease/sprue was not incurred in active service and is not causally related to or aggravated by a service-connected disability, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Peripheral neuropathy of the right lower extremity was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by a service-connected disability, for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the appellant nor her attorney has argued otherwise.  

With respect to VA's duty to notify, in a July 2005 letter issued prior to the initial decision on her claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  With respect to VA's duty to assist, a review of the record indicates that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The Board further observes that its August 2008 decision contained a detailed discussion regarding the VCAA.  That discussion is incorporated by reference.  Neither the brief filed by the appellant's attorney nor the Court's July 2010 memorandum decision contained any reference to VCAA deficiencies, either as to the adequacy of VA's compliance with the VCAA or with the Board's August 2008 discussion thereof.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA obligations, such would have been raised by the Court or the appellant's attorney.  

For the reasons set forth above, the Board finds that no further action is necessary to fulfill VA's VCAA notification or development duties.  Again, neither the appellant nor her attorney has argued otherwise.  


Background

The Veteran's service treatment records show that in July 1944, he was wounded in action, sustaining a gunshot wound to the abdomen.  The bullet entered his abdomen and perforated the jejunum, resulting in partial paralysis of the lateral and anterior left femoral cutaneous nerve and disturbance of the sensory roots of the sciatic nerve on the left side.  The bullet exited through the Veteran's lower back just left of midline at ileum level.  A laparotomy was performed and two perforations in the jejunum were sutured.  The exit wound was debrided.  X-ray studies were negative for bony pathology.  The Veteran thereafter developed a slight evisceration of his wound.  In August 1944, he underwent an exploratory laparotomy secondary to a pelvic abscess with secondary closure of the abdominal wound.

Service treatment records show that the wound initially produced weakness and numbness in the left thigh, leg, and foot, as well as a mild, partial intestinal obstruction.  The Veteran also developed stomach cramps and low back pain.  In November 1944, his abdomen was described as having a 9-inch, incisional scar over the left rectus muscle with no masses palpable.  There was a small exit wound scar on the back to the left of the spine.  In January 1945, the gunshot wound was described as having been the result of a .31-caliber bullet that entered the lower mid abdomen and exited at a point 11/2 inches to the left of L3 and L4.  In the lower part of the abdominal operative incision, a 2-inch separation of the recti muscles was noted with weakness but without definite hernia.

In February 1945, X-ray studies of the lumbosacral spine were performed and revealed generalized demineralization of the vertebral bodies and pelvis and Schmorl's nodes.  The impression of the radiologist was that most of the changes were due to congenital anomaly of platyspondyly, although some might be due to a debilitated state.  In April 1945, the Veteran's abdominal wound scar was described as being well-healed with no evidence of an incisional hernia.  In November 1945 a Medical Board determined that due to the weakness in the left leg and the danger of an intestinal obstruction caused by the gunshot wound, the Veteran was no longer fit for duty.  He was medically discharged in November 1945.  

Later that month, the Veteran submitted an original application for VA compensation benefits, seeking service connection for residuals of a rifle bullet wound to the stomach, which he reported was causing stiffness in his left leg and frequent pains in his back.  His application is silent for any mention of celiac disease or peripheral neuropathy of the right lower extremity.  

In a December 1945 rating decision, the RO granted service connection for gunshot wound residuals of the abdominal region with jejunum perforation and partial paralysis of the left lateral/anterior femoral cutaneous nerve.  An initial 100 percent schedular rating was assigned, effective November 9, 1945.  

In June 1946, the Veteran underwent VA medical examination to determine the current severity of his service-connected gunshot wound residuals.  On examination, he reported occasional pains in his stomach and back.  The examiner observed poorly localized tenderness over the right lower quadrant and right flank.  Clinically, there was no hernia, abdominal wall weakness, tenderness on palpation, masses, or abdominal disability.  There was a large, hypertrophic, incisional scar over the left rectus muscle, a small incisional scar over the right lower quadrant, and a gunshot wound scar on the left side of the low back.  Range of movement in the back was fairly good with no discomfort.  Motion was slightly restricted on extension and right lateral flexion.  There was no atrophy of any muscle group, except for a subcutaneous depression due to an old boil scar on the lateral aspect of the left lower leg.  There was unphysiological and unanatomical sensory loss in thigh and knee areas, which the examiner described as inconsistent.  The examiner's impression was that, objectively, there was no evidence of motor nerve lesions.   Rather, he indicated that there appeared to be an almost complete return of sensation in the Veteran's left lateral femoral cutaneous nerve.  The examiner concluded that the unphysiological sensory loss, fatigue, and insomnia were apparently due to incomplete readjustment.  

In June 1948, the Veteran again underwent VA medical examination to evaluate the severity of his service-connected disabilities.  On examination, there was no evidence of a hernia, abdominal wall weakness, tenderness on palpation, masses, or other abdominal disability.  There was a large, incisional left abdominal scar and a small, nonsymptomatic scar of the left lumbar region.  X-ray studies of the upper gastrointestinal tract, including the colon and stomach, with barium enema revealed no abnormalities.

In a July 1948 rating decision, the RO recharacterized the Veteran's service-connected gunshot wound residuals as follows:  peritoneal adhesions, rated as 10 percent disabling under Diagnostic Code 7301; residuals of a gunshot wound of the abdominal region (Muscle Group XIX), rated as 30 percent disabling under Diagnostic Code 5319; and residuals of a gunshot wound of the lumbar region (Muscle Group XX), rated as 20 percent disabling under Diagnostic Code 5320.  The Board notes that these disability ratings remained in effect during the remainder of the Veteran's lifetime.  Thus, they are protected from reduction.  See 38 C.F.R. § 3.951 (2010).

In December 1948, the Veteran was hospitalized with a complaint of having gradually developed a pain in the left flank while watching a movie.  Laboratory testing included a complete blood count (CBC) which was within normal limits and urinalysis with 1+ albumin.  A kidney ultrasound biopsy (KUB) revealed an opacity in the region of the left lower ureter.  Cystopic examination revealed a normal bladder and two catheters were passed up the left ureter with ease.  X-rays demonstrated a questionable opacity overlying the lower border of the sacrum on the left side; however, both catheters drained clear urine, which was microscopically negative.  The Veteran was diagnosed as having ureteral colic, probably due to ureteral calculus.  

In November 1979, the Veteran submitted a claim for an increased rating, stating that his service-connected disabilities had worsened.  

In support of his claim, the Veteran submitted an October 1979 statement from a private physician who opined that the Veteran was totally and permanently disabled from any active gainful occupation due to several disabilities, including poor bowel and bladder control, chronic COPD, a complaint of progressive numbness in the lower extremities, dependent edema requiring diuretic therapy, and extensive sensory nerve loss in both legs.  The Veteran also submitted a November 1979 statement from another private physician who reported that the Veteran had complained of abdominal pain, numbness in the lower extremities, progressive diarrhea, and a weight loss of 27 pounds.  Clinically, the Veteran was anemic, his abdomen was slightly distended, and there was a 24-centimeter left para medium incision with a 4 by 4 incisional hernia in the upper third.  There was a decrease in deep tendon reflexes of the left knee and ankle.  The physician's initial impression was that the Veteran had an incisional hernia and neurological deficit as a result of his in-service injuries.  

In connection with his claim, the Veteran was afforded a VA medical examination in December 1979.  On examination, the examiner noted that the Veteran had sustained a through and through gunshot wound to the abdomen which exited just to the left of the third and fourth lumbar vertebrae.  The examiner noted that the Veteran had reported that his problems "are mainly his lower extremities due to the fact that there was nerve damage from the gunshot wound."  The examiner noted that the Veteran's original injury was apparently very severe and he was paralyzed in his lower extremities for some time.  During convalescence, there was obvious involvement of the left lower sciatic nerve with typical sensory changes.  The examiner noted that the Veteran felt as of late that his numbness in the lower extremities, which was now distributed bilaterally, was worsening.  The examiner noted that the Veteran reported that his abdominal problem, although "obviously severe," was not as overbearing to him as his leg problem.  Clinically, the abdominal muscles were thin and a right ventral hernia affected the right rectus muscle.  A lumbar area scar was described as insignificant with no paraspinal musculature weakness.  Although there was some numbness of the anterior thighs, there was no persistent numbness down the outside of the left leg.  Diagnoses were peritoneal adhesions with a partial obstruction; Muscle Group XIX wound, principally involving a ventral hernia of the right rectus muscle; and Muscle Group XX wound, manifested by no muscle group involvement but with severe neuropathy due to injury to the nerve roots emerging from the spine.  The examiner also diagnosed the Veteran as having anemia, possibly related to malabsorption.

In a January 1980 rating decision, the RO confirmed and continued the previously assigned disability ratings and the Veteran's combined disability rating remained at 50 percent.  

On April 25, 1990, the RO received the Veteran's claim for an increased rating for his service-connected disabilities.  Records received in support of his claim included private clinical records showing that in June 1983, the Veteran had been diagnosed as having a urethral stricture, bladder stone, sprue, and anemia secondary to sprue.  The Veteran underwent suprapubic cystostomy for a bladder stone and the operative report noted "very little evidence of a previous inter-abdominal trauma."  A small bowel X-ray series showed a diffuse, nonspecific small bowel pattern suggestive of sprue or other diffuse inflammatory bowel disease.  A barium enema X-ray revealed no evidence of definite colon abnormality.  Small bowel biopsy was consistent with celiac disease, noted as idiopathic sprue.

In an August 1990 rating decision, the RO confirmed and continued the previously assigned disability ratings.  The Veteran appealed.  

In connection with his appeal, the Veteran testified at a hearing at the RO in May 1991.  At the hearing, the Veteran testified that it was his belief that the damage to his muscle groups was really minor compared to what had developed from the gunshot wound.  He testified that his bowel had been resected twice and that he had "short bowel syndrome" as a result of the gunshot wound.  He also indicated that it was his belief that his non-tropical sprue was the direct result of his bowel resection.  The Veteran also testified that although he experienced weight loss and weakness, he continued to work full time as an employee at a VA medical center.  

In August 1991, the Veteran underwent VA medical examination in connection with his appeal.  He complained of difficulty sleeping due to heartburn, regurgitation and strangling.  He also reported continued weight loss as well as dizziness, nausea, generalized weakness, and two to four loose bowel movements per day.  Physical examination of the abdomen revealed a well-healed midline scar with an incisional hernia, which the examiner determined was not of sufficient size as to warrant operative intervention.  There was an enlarged left lobe of the liver and bilateral pitting edema in both legs, compatible with renal disease and malabsorption.  

In a September 1991 rating decision, the RO denied service connection for non-tropical sprue, secondary to the Veteran's service-connected gunshot wound residuals of the abdominal region, Muscle Group XIX.  The following month, the Veteran submitted a notice of disagreement with the RO's determination.  

In December 1992, the Board remanded the issues of entitlement to increased disability ratings for the appellant's service-connected disabilities to the RO for additional evidentiary development.  Evidence thereafter assembled in support of the appeal included VA clinical records.  In pertinent part, these records show that in May 1992, the Veteran underwent upper gastrointestinal and small bowel X-rays which showed a small sliding-type hiatal hernia with reflux and diffuse dilation of the small bowel with thickening of the folds of the small bowel consistent with sprue.  A barium enema revealed a redundant large bowel with dilation of the proximal large bowel.  A June 1992 CT scan of the abdomen revealed soft tissue fullness of the pancreatic tail, felt to be a bowel mass rather than a pancreatic mass.  There was an abnormal bowel pattern with multiple fluid-filled small bowel segments in the mid and right abdomen extending into the pelvis.  A hiatal hernia was diagnosed in November 1992.

In January 1993, the Veteran again underwent a series of VA medical examinations.  On VA scar examination, the examiner observed a depressed scar adherent to abdominal muscles and peritoneum that was not tender to deep palpation.  There was some limitation in the movements of the abdominal muscles due to the adhesions.  The Veteran was also noted to have a thoracic deformity due to kyphosis and scoliosis of the dorsal spine.  A VA cardiovascular examination diagnosed slight anemia secondary to severe kidney failure and advanced arteriosclerosis.  A January 1993 VA orthopedic examination revealed that the Veteran had degenerative joint disease of the spine with osteoporosis, kyphosis, with a right rear hump back and scoliosis to the right.  Physical examination revealed that reflexes were equal in the lower extremities and there was no atrophy of the calves or thighs.  Motor and sensation appeared to be intact.  X-ray studies of the lumbar spine revealed severe osteoporosis and loss of height involving L1 and L2, which could be due to severe compression fractures.  

In a June 1993 medical opinion, a VA gastroenterologist explained that the Veteran's main gastrointestinal problem was Celiac disease (non-tropical sprue), which had been documented by a 1983 small bowel biopsy.  The gastroenterologist noted that although the pathogenesis of this disease was not settled, there was "clear cut evidence" that an allergy to gluten-containing grains was involved.  The gastroenterologist therefore concluded that there was no relationship between the Veteran's gunshot wound to the abdomen and the development of the Celiac disease/non-tropical sprue.  With regard to the Veteran's contention that his intestine had been resectioned and that he suffered from a "short bowel" as a result of the gunshot wound, the gastroenterologist stated that there was no indication in the medical record that the Veteran had undergone any bowel resection, except for the full-thickness biopsy done on two sites of his bowel in 1983.  Although the examiner noted that it was unclear whether the Veteran had undergone a bowel resection in 1944 after his gunshot wound, he noted that a 1983 upper GI series did not document any considerable loss of length of the bowel.  In any event, he explained that a "short bowel" should not result in any impairment of bowel function.  The gastroenterologist also acknowledged that the Veteran had reported a history of "reflux esophagitis" type symptoms.  He concluded that there was no direct relationship between the Veteran's gunshot wound and the reflux esophagitis symptoms, unless the bullet had somewhat interfered with the lower esophageal sphincter.  He explained that reflux esophagitis was a common problem which could sometimes require large doses of medication which the Veteran should try.

At a January 1994 VA medical examination, the Veteran's abdomen was observed to be soft with bowel sounds present.  The examiner stated that there was no evidence of a vascular injury associated with the gunshot wound, and that residuals of the abdominal gunshot wound were limited to a short gut with malabsorption and adhesions of abdominal wall musculature.

At a February 1994 VA orthopedic examination, the Veteran was noted to ambulate with a satisfactory gait pattern.  There was marked kyphosis with some degree of scoliosis noted when standing erect.  There was no particular spasm or tenderness noted.  There was a small faint scar in the right paravertebral area of the mid-back, which represented the exit wound of the bullet.  Flexion was to 80 degrees and extension was to 20 degrees.  He performed a fair heel and toe walk and was able to slowly squat and rise again.  Reflexes were 2+ in the right knee and approximately a trace at the left knee.  Ankle jerks were 2+, bilaterally.  The Veteran denied any radicular symptoms.  There was a slight decrease in sensation to pinprick over the dorsum of the right foot.  X-rays of the thoracolumbar spine revealed degenerative disease of the spine with osteoporosis, kyphosis, and scoliosis.  In commenting on whether there was any relationship between a circulatory disorder of the legs and the gunshot wound, the examiner stated that even assuming that the Veteran had a circulatory disorder of the legs, he did not feel that any such circulatory disorder was the result of the gunshot wound with injury to the back muscles.

In a May 1995 letter, the Veteran described the effects of his medical conditions on his daily life.  He indicated that it was difficult dining out, as he was unable to consume wheat flour due to his sprue.  He also complained of having asthma, emphysema, a humpback, severe diarrhea, back pain, and being unable to hear.  He indicated that as a result of his ailments, he "had to take a forced medical retirement."  

In an October 1995 decision, the Board denied a rating in excess of 30 percent for residuals of a gunshot wound to the muscles of the abdominal wall (Muscle Group XIX); a rating in excess of 20 percent for residuals of a gunshot wound to the muscles of the lumbar region (Muscle Group XX); and a rating in excess of 10 percent for peritoneal adhesions.  In the Introduction portion of the decision, the Board also noted that although the Veteran had submitted a notice of disagreement with a September 1991 rating decision denying service connection for sprue, a statement of the case had not yet been issued.  The Board referred the matter to the RO for appropriate action.  

The Veteran appealed the Board's October 1995 decision to the Court.  In a January 1999 memorandum decision, the Court vacated the October 1995 Board decision and remanded the case to the Board for additional evidentiary development.  In August 1999, the Board remanded the case to the RO for additional evidentiary development and due process considerations.

Pursuant to that development, the RO received additional VA clinical records, including a February 1997 consultation sheet completed for the purpose of referring the Veteran to the dental clinic.  The consultation request noted that the Veteran was a 72 year old male with a service-connected abdominal muscle battle injury who had developed tropical sprue when the ileum-jejunum was injured.  He reportedly had severe loss of calcium from his bone getting shorter with collapsing vertebrae and problems with his teeth.

The Veteran again underwent a series of VA medical examinations in December 1999.  During a VA orthopedic examination, the Veteran complained of pain mostly between the shoulder blades.  He denied having any low back pain or any radiation of pain.  It was noted that the Veteran had studied to become a pharmacist after his separation from service and had worked in that capacity until his retirement in 1993 at the age of 68.  On examination, the Veteran ambulated normally and was able to squat and rise without significant difficulty.  Marked thoracic kyphosis was noted.  There was no paraspinal tenderness, muscle tightness, or atrophy.  There was an old healed and non-tender gunshot exit wound on the left side of the lumbar area.  Flexion was to 60 degrees.  Extension was to 5 degrees.  Lateral flexion was to 10 degrees, bilaterally.  Rotation was to 30 degrees.  Deep tendon reflexes were absent in both knees and ankles.  Sensory examination revealed subjective dullness on the L4-5 distribution of the left leg and straight leg raising was negative.  It was noted that the Veteran's thoracic kyphosis made it difficult for him to rest his head on a pillow in the supine position.  Examination of the thoracic spine also revealed an unevenness; the right side was at a much higher level than the left side, probably due to retraction of the abdominal muscles on the left side and rotation of the spine.  Functionally, the examiner concluded that the Veteran was independent in his activities of daily living and able to ambulate without the assistance of a device.  He was not observed to be in any discomfort.

The examiner opined that there was no relationship between the Veteran's lumbosacral spine condition and the gunshot wound.  Based on the history, posture of the patient, and the status of the abdominal muscles, however, there was a relationship between the thoracic kyphosis and the gunshot wound to the abdomen, although the examiner indicated that he could not provide the degree of the relationship with any medical certainty.  The impressions were thoracic kyphosis, thoracolumbar scoliosis, chronic thoracic spine pain due to kyphosis, and status post gunshot wounds to the abdomen with residuals.  X-rays of the thoracolumbar spine showed severe generalized osteoporosis, with a reduction in the height of vertebrae and kyphoscoliosis.

At the December 1999 VA gastrointestinal examination, the Veteran reported that he sustained a gunshot wound to the stomach in 1944.  Since that time, he indicated that he had had two abdominal surgeries, developed gas gangrene and lost a lot of his intestines.  He indicated that he had had continuous problems with anemia, weakness, and diarrhea since that time.  The Veteran's complaints also included gastroesophageal reflux disease, hiatal hernia with frequent heartburn, and an occasional abdominal distress in the mid-abdominal area.  There was no history of hematemesis, chronic nausea/vomiting, melena, or hematochezia.  Clinically, the Veteran appeared well-developed and well-nourished.  There was diffuse tenderness throughout the abdomen, worse in the right upper quadrant.  There was no rebound tenderness and bowel sounds were slightly hyperactive.  An abdominal X-ray series showed no evidence of obstruction.  The examiner indicated that after reviewing the claims folder and examining the Veteran, it was her opinion that there was no relationship between the Veteran's nontropical sprue and his gunshot wound to the abdomen, nor was there a relationship between the Veteran's symptoms of reflux and GERD and the in-service gunshot wound.  The examiner further noted that the record on appeal did not support a diagnosis of short bowel syndrome.  In that regard, she noted that the service treatment records documented only perforations of the jejunum, with no mention of a bowel resection.  

In a February 2000 addendum to that examination, the examiner indicated that although the Veteran had a history of peritoneal adhesions, he was presently asymptomatic from the standpoint of peritoneal adhesions.  The examiner explained that the Veteran's symptoms of chronic diarrhea were related to his nontropical sprue.  In that regard, she explained that an abdominal series had demonstrated no evidence of obstruction that would be present if there were peritoneal adhesions.  

At a December 1999 VA muscle examination, the examiner noted that with respect to the injury sustained to Muscle Group XIX, the Veteran was unable to complete a sit-up without the use of his arms, indicative of moderately severe impairment of the abdominal muscle group.  There was also mild atrophy of the abdominal muscles.  As to the injury sustained to Muscle Group XX, the examiner indicated that there was marked atrophy in the left lower lumbar region near the site of the gunshot wound.  There was no weakness with lateral or rotary movement of the spine.  Peritoneal adhesions secondary to abdominal surgeries were noted.  The examiner explained that the residuals of the service-connected gunshot wound "have nothing to do with the veteran's current circulatory disorder to his legs, arteriosclerosis, or anemia."  

In a March 2000 rating decision, the RO recharacterized the Veteran's service-connected gunshot wound residuals of the abdominal region, Muscle Group XIX, as including thoracic kyphosis.  The RO confirmed and continued the previously assigned 30 percent rating for that disability, as well as the previously assigned ratings.  The Veteran's combined disability rating remained at 50 percent.  

In a September 2000 decision, the Board denied a rating in excess of 30 percent for residuals of a gunshot wound to the muscles of the abdominal wall (Muscle Group XIX) with muscle damage and thoracic kyphosis; a rating in excess of 20 percent for residuals of a gunshot wound to the muscles of the lumbar region (Muscle Group XX); and a rating in excess of 10 percent for peritoneal adhesions.  

The Veteran appealed the Board's September 2000 decision to the Court.  While the matter was pending before the Court, in November 2001, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a November 2001 order, the Court granted the motion, vacated the Board's September 2000 decision; and remanded the matter for readjudication.  

In August 2002, the Board undertook additional development.  In June 2003, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.

Evidence received in connection with these development efforts included VA clinical records.  In pertinent part, these records show that in November 2000, the Veteran requested a letter from his VA physician stating that his sprue was related to his service-connected abdominal wound.  The physician noted that there was medical evidence that Celiac sprue could be exacerbated by trauma and that the Veteran had sustained a gunshot wound to the abdomen and experienced symptoms since his injury.  She opined that the Veteran's gastrointestinal symptoms were related to the gunshot wound, more likely than other causes.  In December 2000, the same VA physician further indicated that since the in-service gunshot wound, the Veteran had reportedly suffered repeatedly with problems associated with his intestinal tract and chronic diarrhea.  She indicated therefore that sprue could certainly have been triggered by the in-service trauma and surgery.  She noted that it was also known that because of the absorption problems associated with the injury and disease, nutritional deficiencies could cause or complicate bone development and contribute to osteoporosis.  She opined that the Veteran's gastrointestinal symptoms were more likely related to the in-service gunshot wound than to any other cause and that the Veteran's injury and resulting treatment could certainly be a factor in his development of sprue and could be a further contributing factor in the development of osteoporosis.  In June 2002, the same VA physician acknowledged that Celiac disease was a genetic disorder; however, she noted it was frequently triggered for the first time by trauma.  She reiterated her opinion in November 2004. 

In December 2002, the Veteran underwent VA orthopedic examination at which he was noted to ambulate slowly and stiffly, utilizing a cane.  There was severe kyphoscoliosis with generalized tenderness to palpation.  Flexion was to 35 degrees.  Extension was to 5 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 5 degrees.  There was increased pain with all ranges of motion noted.  No visible or palpable muscle spasms were apparent, but there was generalized tenderness to palpation of the back.  There was a faint, circular, 2-cm in length scar just to the left of midline in the low back, which was tender but nonulcerated and nonadherent.  There was a slight dimpling of the skin at the area of the scar.  The impression was severe kyphoscoliosis of the thoracic and lumbar spine with degenerative disease and osteoporosis.  After examining the Veteran and reviewing the claims folder, the examining VA physician concluded that the Veteran's kyphoscoliosis was due to the severe, generalized osteoporosis.  He noted that the Veteran's VA treating physician had opined that the Veteran's non-tropical sprue was related to the gunshot wound residuals.  The examining VA physician noted that one of the causes of osteoporosis was intestinal malabsorption.  Therefore, he opined that it was as likely as not that there was "a link between the gunshot wound to the abdomen with the development of the celiac disease with a resultant intestinal malabsorption with the development of the marked osteoporosis and subsequent development of the severe kyphoscoliotic deformity of the spine as noted."  As to the functional limitations related to the kyphosis, the examiner opined that there was significant impairment of the ability to bend, lift, or carry; significant limitation of spinal motion; adversely affected extended periods of sitting, standing, or walking; and an inability to sleep in a supine position.

At a January 2003 VA gastrointestinal examination, the Veteran was described as fairly nourished with a soft abdomen.  His abdomen was without masses or organomegaly.  Mild abdominal scar tenderness was noted.  Bowel sounds were normal.  The diagnosis was history of sprue/celiac disease.  The VA physician indicated that he was unable to provide an opinion as to whether the in-service abdominal trauma had triggered the Veteran's sprue.  He recommended consultation with a GI specialist.  

At a January 2003 VA neurological examination, kyphosis of the thoracic spine and weakness of both lower extremities was noted.  Left knee jerk and right ankle jerk was absent.  No Babinski sign was present.  Vibratory sense was diminished to the knees, bilaterally.  Position sense appeared to be mildly impaired in both great toes.  Pinprick sensation was diminished in a stocking distribution below the knees and in the distribution of the left femoral nerve, as well as, the ilioinguinal nerve.  After examining the Veteran and reviewing his claims folder, the examiner opined that the Veteran had sustained a left lumbosacral plexus injury involving multiple nerves in the left lower extremity with the majority of symptoms in the distribution of the femoral nerve.  She noted that the Veteran continued to exhibit an absent ankle jerk and sensory loss and that these symptoms should be considered as a separate problem from the intestinal wound.  The examiner also opined that the Veteran had probably developed a bilateral distal, symmetrical neuropathy on a nutritional basis from the sprue, which had compounded the original difficulty.  

In a December 2003 medical opinion, a VA gastroenterologist, in consultation with another VA physician, reviewed the Veteran's claims folder and concluded that there was no etiological relationship between his celiac disease and the in-service gunshot wound.  In reviewing the record, the VA gastroenterologist and the other VA physician noted that the Veteran's VA treating physician had noted references in the medical literature documenting a relationship between celiac disease and some forms of trauma such as surgery.  They explained, however, that the literature made clear that such a relationship occurred "in proximity to the onset."  In the Veteran's case, however, there were approximately forty years between the 1944 initial injury and the clinical diagnosis by biopsy in 1983.  They therefore concluded that "this literature does not lend support to an association between the Veteran's gunshot wound to the small intestine and to his subsequent development of celiac disease."

In support of his claims, the Veteran submitted excerpts from medical articles discussing celiac (sprue) disease involving the bowel.  These articles contain notations to the effect that celiac disease is a genetic disorder with various "triggering" factors, including trauma such as surgery.

In November 2003, the Veteran submitted an application for a total rating based on individual unemployability, stating that he had worked as a VA pharmacist since 1988, but had become too disabled to work due to his service-connected disabilities in August 1994.  The record on appeal contains confirmation from the Veteran's human resources manager that he had been awarded disability retirement in September 1994.  

In a January 2004 rating decision, the RO granted service connection for left anterior crural (femoral) damage with neuropathy.  The RO assigned an initial zero percent rating from January 31, 1994, a 10 percent rating from December 8, 1999, and a 30 percent rating from January 2, 2003.  The RO also assigned a separate 10 percent rating for tender scars of the abdominal area and a separate 10 percent rating for tender scars of the lumbar area.  Both ratings were effective January 6, 2003.  Finally, the RO awarded a total rating based upon individual unemployability, effective November 5, 2003.

In a June 2004 decision, the Board denied a rating in excess of 30 percent for gunshot wound residuals of the abdominal region (Muscle Group XIX) with muscle damage and thoracic kyphosis; a rating in excess of 20 percent for gunshot wound residuals of the lumbar region (Muscle Group XX) with muscle damage; and a rating in excess of 10 percent for peritoneal adhesions.  

In October 2004, the Board vacated its June 2004 decision after the discovery of a clerical error which had resulted in the failure to consider an April 2004 request from the Veteran's attorney to hold the case in abeyance pending her review.  In January 2005, the Board remanded the matter to the RO to ensure due process consideration and avoid potential procedural delays.  

While the matter was in remand status, in May 2005, the Veteran underwent VA neurological examination in connection with a claim of service connection for right leg neuropathy.  At that time, he was observed to ambulate with a very stooped and crooked posture.  He could not get on his toes and he could only walk a few steps on his heels.  There was generalized atrophy and mild generalized weakness in the lower extremities.  Tone was normal.  Sensory evaluation demonstrated a stocking deficit to temperature of the knees.  There was mild to moderate vibration sense impairment at the ankles.  Reflexes were 2+ at the right knee, 1+ at the left knee, and absent at the ankles.  The examiner explained that he would not expect nerve damage to the right lower extremity as a direct consequence of the gunshot wound.  He noted that the Veteran exhibited peripheral neuropathy affecting both the lower extremities which was likely a result of malabsorption, which may result from small bowel resection and would certainly be exacerbated by sprue.  

In a June 2005 rating decision, the RO denied service connection for right lower extremity peripheral neuropathy.

The veteran died in July 2005.  His certificate of death lists the immediate cause of his death as a myocardial infarction.  Other significant conditions contributing to death were noted to be asthma.  

Later that month, the appellant submitted an application for DIC benefits, seeking service connection for the cause of the Veteran's death.  Her claim of entitlement to accrued benefits was received in November 2005.  


Accrued benefits

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).  

Accrued benefits shall, upon the death of the Veteran, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  An application for accrued benefits must be filed within one year after the date of a veteran's death.  Id.

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, the appellant has submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.  Moreover, as delineated in detail above, the Veteran had multiple pending claims at the time of his death.  In its July 2010 memorandum decision, the Court noted in connection with this appeal that at the time of his death, the Veteran had claims pending for

(1) a disability rating in excess of 30% for wounds to muscle group XIX with thoracic kyphosis, (2) a disability rating in excess of 20% for wounds to muscle group XX, (3) entitlement to disability benefits for Celiac disease/sprue, and (4) entitlement to disability benefits for peripheral neuropathy, as well as an appeal of the effective date assigned for the award of a total disability rating based on individual unemployability. 

Memorandum decision at page 2.  

In view of the foregoing, the Board finds that in order to determine the appellant's entitlement to accrued benefits, these claims must be adjudicated on the merits.  


Service connection claims

Applicable law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including an organic disease of the nervous system like peripheral neuropathy, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 3.310 was amended effective October 10, 2006, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Celiac disease/sprue

The appellant seeks service connection for celiac disease/sprue, for purposes of accrued benefits.  She argues that the Veteran's celiac disease/sprue was causally related to his in-service gunshot wound to the abdomen and/or his service-connected gunshot wound residuals.  

As set forth above, the Veteran's service treatment records are negative for complaints or findings of celiac disease or sprue.  The post-service record on appeal is similarly silent for notations of celiac disease or sprue for many years after the Veteran's separation from active service.  Indeed, the record on appeal establishes that the Veteran was not diagnosed as having celiac disease/sprue until 1983, nearly 40 years after his discharge from service.  

Although the record establishes that the Veteran's celiac disease/sprue was not diagnosed in service or for many decades thereafter, applicable legal criteria provide that service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); see also Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  Alternatively, service connection may be established on a secondary basis if the evidence shows a connection between the Veteran's celiac disease/sprue and a service-connected disability, either causally or by way of aggravation.  See 38 C.F.R. § 3.310(a) (2010); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board has therefore reviewed the evidence in the file as of the date of the Veteran's death, with particular attention to evidence discussing a relationship between the Veteran's celiac disease/sprue and his active service or his service-connected disabilities.  As delineated in detail above, the record on appeal contains conflicting evidence regarding the etiology of the Veteran's celiac disease/sprue.  After carefully reviewing the record in its entirety, the Board finds that the most probative evidence establishes that the Veteran's celiac disease/sprue was not causally related to his active service, including the in-service gunshot wound to his abdomen, nor is it causally related to or aggravated by a service-connected disability, including gunshot wound residuals.  

The evidence in favor of the appellant's claim includes the February 1997 VA consultation request form referring the Veteran to the dental clinic.  The consultation request noted that the Veteran had a service-connected abdominal muscle battle injury and had developed tropical sprue when the ileum-jejunum was injured.  It is unclear, however, who completed the form, including whether that individual had the expertise necessary to render an opinion on the etiology of the Veteran's sprue.  It is further unclear whether the record is an actual medical opinion or only a transcription of history related by the appellant.  See e.g. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  These uncertainties substantially reduce the probative value of this evidence.  Even assuming arguendo that the document was completed by a medical professional and that the statement represents a medical opinion, because it is conclusory in nature and lacks an explanation, rationale, or reference to pertinent medical literature or evidence in the claims folder documenting the Veteran's medical history, its probative value is further limited.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (observing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The record on appeal also contains medical opinions from numerous VA physicians.  

The medical opinion evidence in favor of the Veteran's claim includes the statements from his VA treating physician to the effect that his celiac disease could certainly have been triggered by the in-service gunshot wound and surgery.  The physician acknowledged that although celiac disease/sprue was known to be a genetic disorder, there was medical literature to the effect that celiac sprue was frequently triggered for the first time by trauma.  Because the Veteran had suffered from gastrointestinal symptoms since service, his celiac disease was more likely related to the in-service gunshot wound.  

The medical opinion evidence which weighs against the appellant's claim includes June 1993 and December 2003 medical opinions from VA gastroenterologists, and a December 1999 opinion from a VA physician.  These physicians concluded that the Veteran's celiac disease was not related to his in-service gunshot wound, its subsequent treatment, or his reported gastrointestinal symptomatology.  The Board also observes that the record on appeal contains June 1983 private clinical records documenting the initial diagnosis of the Veteran's celiac disease after extensive diagnostic testing, including bowel biopsy.  At that time, the Veteran's celiac disease/sprue was characterized as idiopathic, with no indication that it was related to the appellant's in-service gunshot wound or residuals thereof.  

The June 1993 VA gastroenterologist noted that although the pathogenesis of celiac disease/sprue was not settled, there was clear cut evidence that an allergy to gluten containing grains was involved.  He explained that there was no relationship between the Veteran's gunshot wound to the abdomen and the development of the celiac disease/non-tropical sprue.  In providing the opinion, the VA gastroenterologist acknowledged the Veteran's contention that his in-service gunshot wound to the abdomen resulted in a "short bowel" but noted that this was not corroborated by the medical record.  Indeed, he pointed out that clinical records of treatment following the 1944 wound showed no indication of a bowel resection.  Additionally, he noted that records documented a 1983 biopsy of the bowel on two sites, but no considerable loss of length of the bowel.  In any event, he explained that a "short bowel" should not result in any impairment of bowel function.  Finally, the gastroenterologist acknowledged the Veteran's complaints of "reflux esophagitis" type symptoms, but noted that there was no direct relationship to the Veteran's gunshot wound, unless the bullet had somewhat interfered with the lower esophageal sphincter.  He explained that reflux esophagitis was a common problem which could sometimes require large doses of medication which the Veteran should try.

The VA physician who provided the December 1999 medical opinion similarly concluded, after examining the Veteran and reviewing the claims folder, that it was her opinion that there was no relationship between the Veteran's nontropical sprue and his gunshot wound to the abdomen, nor was there a relationship between the Veteran's symptoms of reflux and GERD and the in-service gunshot wound.  

In December 2003, another VA gastroenterologist also concluded that there was no etiological relationship between the Veteran's celiac disease and his in-service gunshot wound and residuals.  In reviewing the record, the VA gastroenterologist indicated that he had considered the opinions offered by the Veteran's VA treating physician.  He noted, however, that although there was indeed medical literature supporting a relationship between celiac disease and some forms of trauma such as surgery, such studies made clear that it occurred "in proximity to the onset."  In this case, the VA gastroenterologist noted that there was an approximately forty-year time frame between the Veteran's 1944 injury and the clinical diagnosis by biopsy in 1983.  He therefore concluded that the medical literature did not lend support to an association between the Veteran's gunshot wound to the small intestine and to his subsequent development of celiac disease."

In considering these conflicting medical opinions, the Board notes that the Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.  

After carefully considering conflicting opinions discussed above in light of the criteria outlined in Nieves-Rodriguez, the Board finds that the medical opinions provided by the VA gastroenterologists in June 2003 and December 2003, and the VA physician in December 1999 outweigh the opinion provided by the Veteran's treating physician, both in terms of quantity and quality.  

First, the Board observes that the physicians who provided the June 1993, December 1999, and December 2003 medical opinions had the benefit of reviewing the Veteran's claims folder in providing their opinions.  Indeed, these opinions include specific reference to the pertinent evidence in the claims folder.  For example, the June 1993 VA gastroenterologist specifically referred to service records documenting treatment following the 1944 gunshot wound, as well as pertinent post-service clinical records, including the 1983 diagnostic studies which resulted in a diagnosis of idiopathic celiac disease/sprue.  The December 2003 VA gastroenterologist also reviewed the pertinent evidence of record, indeed specifically referencing the opinion of the Veteran's VA treating physician.  

The Board also notes that the June 1993 and December 2003 VA opinions were rendered by specialists in the field of gastroenterology, lending great credibility and probative weight to their conclusions regarding the matter at issue in this case.  The VA gastroenterologists also provided a clear rationale for the opinions rendered, with reference to the applicable medical literature.  The opinions also made specific reference to the Veteran's contentions.  The Board also notes that their opinions are consistent with the other evidence of record, including the medical treatise evidence provided by the Veteran.  These factors enhance the probative value of this evidence.  

On the other hand, the Board notes that the Veteran's VA treating physician did not have the benefit of a complete review of the claims folder.  This reduces the probative value of her conclusions.  Additionally, the statements of the Veteran's VA physician were largely couched in more speculative language than that of the June 1993, December 1999, and December 2003 VA examiners.  See e.g. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the claimant "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

In reaching its decision, the Board has considered the Veteran's assertions to the effect that he experienced continuous gastrointestinal symptomatology since the in-service gunshot wound.  The appellant is certainly competent to describe his symptoms and the Board finds no reason to question his credibility in this regard.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Even when lay testimony is competent and credible, however, it must be weighed against the other evidence of record.  

In this case, the Board finds that the Veteran's statements, when weighed against the evidence discussed above, do not provide a basis upon which to grant the claim.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, even assuming for the sake of argument that the Veteran were competent to opine as to whether his gastrointestinal symptoms were indicative of sprue triggered by the in-service gunshot wound, compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) and Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder) and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins), the Board finds that the probative value of this opinion is outweighed by the more qualified physician and gastroenterologists who provided the June 1993, December 1999, and December 2003 opinions.  Again, these physicians considered the entire record on appeal, which included the Veteran's reports of continuous gastrointestinal symptoms.  After considering the record, both gastroenterologists, as well as the December 1999 VA physician, nonetheless concluded that there was no relationship between the Veteran's in-service gunshot wound and residuals and his celiac disease sprue.  

Here, the Board notes that it has considered the arguments raised by the appellant's attorney before the Court to the effect that the December 2003 VA gastroenterology opinion was inadequate "because the examiner found no evidence that [the Veteran] had complained of intestinal problem symptoms following service."  The attorney's characterization of the gastroenterologist's findings, however, is inaccurate.  Despite the contentions of the appellant's attorney, nowhere in the opinion did the VA gastroenterologist conclude that the Veteran had not complained of gastrointestinal symptoms following service.  Indeed, he specifically referenced the opinion of the Veteran's VA treating physician delineating the Veteran's history of gastrointestinal complaints.  Moreover, the December 2003 VA gastroenterologist specifically and correctly noted that there was an approximate 40-year time gap between the Veteran's initial injury and his diagnosis of sprue.  The factual basis for his opinion is therefore correct.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that he reached an arbitrary conclusion.  The Board finds that the gastroenterologist's failure to specifically delineate the Veteran's reported symptoms since service is not indicative of his failure to consider them, nor does it render the examination inadequate.  In any event, the Board notes that both the June 1993 VA gastroenterologist and the December 1999 VA physician expressly considered the Veteran's complaints of continuous gastrointestinal symptoms (specifically including "reflux esophagitis," symptoms of reflux, and GERD) but concluded that neither these symptoms nor the celiac disease/sprue were related to the in-service gunshot wound.  

Again, for the reasons set forth above, the Board finds that the Veteran's statements of continuous symptomatology do not outweigh the June 1993, December 1999, and December 2003 medical opinions.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Again, these physicians concluded, based on a review of the Veteran's claims folder-including, among other things, his allegations of continuity, that his celiac disease/sprue was not related to the in-service gunshot wound.  The Board finds that these opinions are persuasive and assigns them great probative weight.  The opinions were rendered by individuals with the clear expertise to opine on the matter at issue in this case, two of whom were specialists in the field of gastroenterology.  In addition, these opinions address the Veteran's contentions, include a rationale for the opinions rendered, and were based on a review of the Veteran's claims folder, including the most pertinent evidence therein.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

In summary, the Board finds that celiac disease/sprue was not clinically identified during the Veteran's active service or for many years thereafter and the most probative evidence shows that the Veteran's celiac disease/sprue was not causally related to his active service or any incident therein, nor is there any indication that it was related to or aggravated by any service connected disability.  For the reasons discussed above, the preponderance of the evidence is against the claim of service connection for celiac disease/sprue for purposes of accrued benefits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right lower extremity peripheral neuropathy

The appellant also seeks service connection for right lower extremity peripheral neuropathy, for purposes of accrued benefits.  She argues that the Veteran's right lower extremity peripheral neuropathy was causally related to his in-service gunshot wound and/or residuals thereof.  

As discussed in detail above, the Veteran's service treatment records are negative for complaints or findings of right lower extremity peripheral neuropathy.  The post-service record on appeal is similarly silent for notations of right lower extremity peripheral neuropathy in the first post-service year or for many years thereafter.  

Although the record establishes that the Veteran's peripheral neuropathy was not diagnosed in service or for many decades thereafter, applicable legal criteria provide that service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); see also Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  Alternatively, service connection may be established on a secondary basis if the evidence shows a connection between the Veteran's peripheral neuropathy and a service-connected disability, either causally or by way of aggravation.  See 38 C.F.R. § 3.310(a) (2010); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board has therefore reviewed the evidence in the file as of the date of the Veteran's death, with particular attention to evidence discussing a relationship between the Veteran's right lower extremity peripheral neuropathy/and his active service and his service-connected disabilities.  As delineated in detail above, the record on appeal contains conflicting evidence regarding the etiology of the Veteran's right lower extremity peripheral neuropathy.  After carefully reviewing the record in its entirety, the Board finds that the most probative evidence establishes that the Veteran's right lower extremity peripheral was not causally related to his active service, including the in-service gunshot wound to his abdomen, or any of his service-connected disabilities.  

The evidence in favor of the appellant's claim includes a November 1979 statement from a private physician who noted that the Veteran's complaints included progressive numbness in the lower extremities.  The physician's impression was that the Veteran had unspecified neurological deficits as a result of his in-service injuries.  

The Board notes that this evidence contains a reference only to an unspecified neurological deficit, without a clear diagnosis of peripheral neuropathy of the right lower extremity.  Additionally, the basis for the physician's opinion is unclear, as it lacks a rationale.  These factors significantly reduce the probative value of this evidence.  See e.g. Nieves-Rodriguez, 22 Vet. App. at 304 (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions).

The evidence favorable to the appellant's claim also includes a December 1979 VA medical examination report which shows that the Veteran reported worsening weakness and numbness in both lower extremities.  At that time, physical examination showed some complaints of numbness of the anterior thighs on physical examination, although no diagnostic studies were conducted.  The examiner diagnosed the Veteran as having residuals of a wound to Muscle Group XX, manifested by no muscle group involvement but with severe neuropathy due to injury to the nerve roots emerging from the spine.  

Again, the Board finds that the probative value of this evidence is compromised by the examiner's failure to provide a rationale for his diagnosis of severe neuropathy or for his opinion that such neuropathy was causally related to injury to the nerve roots emerging from the spine.  

The evidence which weighs against the claim includes the January 2003 VA neurological examination report noting the Veteran's complaints of numbness in the feet and toes for the past several years.  After examining the Veteran and reviewing the claims folder, the examiner noted that the record documented weakness and atrophy of the left lower extremity with absent left knee jerk and sensory impairment since 1944.  She indicated that the most likely explanation for the Veteran's left lower extremity symptoms was a left lumbosacral plexus injury involving multiple nerves in the left lower extremity, with the majority of symptoms in the distribution of the femoral nerve.  The examiner also concluded that the Veteran had developed a bilateral distal, symmetrical, neuropathy due to nutritional deficiencies from celiac disease.  

Although this examination report contains a more specific basis and rationale for the diagnosis responsible for the Veteran's left versus right lower extremity symptomatology, the examiner did not provide a rationale for her conclusion that the Veteran's right lower extremity neuropathy was due to nutritional deficiencies from sprue as opposed to the in-service gunshot wound.  Again, this detracts from the probative value of the opinion.  

The evidence weighing against the claim also includes the May 2005 VA neurological examination report in which the examiner concluded, after examining the Veteran and reviewing the claims folder, that he agreed with the January 2003 VA neurological examiner that the Veteran had likely sustained some plexus damage at the exit wound left lateral to the lumbar spine and that the Veteran had further developed peripheral neuropathy secondary to sprue as well as malabsorption.  He concluded that he would not expect nerve damage to the right lower extremity as a direct consequence of the in-service gunshot wound based on the exit wound.  He indicated that although the Veteran's diminished left knee jerk could be a residual of the in-service injury, his bilateral peripheral neuropathy was likely the result of malabsorption due to a small bowel resection and would certainly be exacerbated by sprue.  

After carefully considering these medical opinions in light of the criteria delineated by the Court in Nieves-Rodriguez, the Board concludes that the May 2005 VA medical opinion is the most probative evidence of record with respect to the matter at issue in this case.  The examiner's opinion was based on a physical examination of the Veteran as well as a review of the Veteran's claims folder.  Additionally, the examiner addressed the Veteran's contentions and made specific reference to the most pertinent evidence of record.  Significantly, he further explained the rationale for his conclusion that the Veteran's right lower extremity peripheral neuropathy was due to nutritional deficiencies rather than the in-service gunshot wound.  Specifically, he explained that given the trajectory of the bullet, he would not expect nerve damage to the right lower extremity as a consequence of the gunshot wound.  In light of these factors, the Board concludes that the May 2005 VA neurological examination report is entitled to great probative weight, outweighing the other medical opinion evidence discussed above.  

In summary, the Board finds that peripheral neuropathy of the right lower extremity was not clinically identified during the Veteran's active service or for many years thereafter and the most probative evidence shows that the Veteran's post-service peripheral neuropathy of the right lower extremity was not causally related to his active service or any incident therein, nor is there any indication that it was related to or aggravated by any  service connected disability.  For the reasons discussed above, the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the right lower extremity, for purposes of accrued benefits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for celiac disease/sprue, for purposes of accrued benefits, is denied.

Entitlement to service connection peripheral neuropathy of the right lower extremity, for purposes of accrued benefits, is denied.




REMAND

As set forth above, the issues on appeal also include entitlement to increased ratings for residuals of a gunshot wound to the abdominal region and lumbar region, for purposes of accrued benefits.  

In its August 2008 decision, the Board denied a rating in excess of 30 percent for residuals of a gunshot wound to the abdominal region (Muscle Group XIX) with thoracic kyphosis.  In reaching this decision, the Board expressly concluded that a separate disability rating for thoracic kyphosis was not warranted.  The Board also denied a rating in excess of 20 percent for residuals of a gunshot wound to the lumbar region (Muscle Group XX).  

In its July 2010 memorandum decision, the Court reviewed the Board's decision, noting that 

after reviewing medical evidence for each injury, the Board concluded that neither [Muscle Group] disability was sufficiently severe to warrant an increased disability rating based on the totality of the evidence.  Thus, the Board explained its reasoning for its findings and thoroughly discussed the evidence relating to the severity of [the Veteran's] injuries.  Consequently, the Court concludes that these findings were not clearly erroneous.  

Memorandum decision at page 5.  

The Court, however, identified two errors with respect to the Board's decision.  First, the Court held that the Board's failure to consider whether the Veteran was entitled to a 50 percent disability rating under 38 C.F.R. § 4.55, as in effect prior to July 3, 1997, was error.  Those provisions governed the combination of ratings of muscle injuries in the same anatomical segment, or of muscle injuries affecting the movements of a single joint, either alone or in combination or limitation of the arc of motion.  Under section 4.55(a), muscle injuries in the same anatomical region "will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity."  

Second, the Court held that the Board erred in concluding that a separate rating for thoracic kyphosis was not warranted.  As set forth above, the record on appeal contains medical evidence indicating that the Veteran's service-connected gunshot wound residuals of Muscle Group XIX may or may not have resulted in the development of thoracic kyphosis.  Affording the Veteran the benefit of the doubt, the RO included the Veteran's thoracic kyphosis in evaluating the residuals of a gunshot wound to Muscle Group XIX.  In its 2008 decision, the Board concluded that the Veteran was not entitled to a separate compensable rating for thoracic kyphosis because the symptoms produced by that disability were contemplated in the rating assigned for the abdominal muscle injury.  See 38 C.F.R. § 4.14 (2010) (prohibiting pyramiding).  

In its July 2010 memorandum decision, the Court held that his was error.  Specifically, the Court noted that  

The Board essentially asked whether the kyphosis symptoms were duplicative of the symptoms for [the Veteran's] abdominal muscle injury.  Instead, the Board should have determined whether it was proper to group the kyphosis symptoms with the abdominal muscle injury symptoms.  It is not enough to say that the abdominal injury caused the kyphosis, and therefore the symptoms should be grouped together; all secondary disabilities are caused by a primary disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Instead, the Board should have asked whether it was logical to evaluate the kyphosis symptoms along with the muscle injury symptoms.

"When two ratings covering the same disability are combined, it is called 'pyramiding.'"  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed.Cir.2009) (emphasis added).  However, a disability that is secondary to a primary disability is not the "same disability" as the primary disability, and the assignment of a separate disability rating for the secondary disability cannot constitute pyramiding.  The prohibition on pyramiding is not a basis for evaluating primary conditions along with secondary conditions.  

Memorandum decision at page 5.  

Based on the foregoing, the Board finds that a separate rating must be assigned for the Veteran's thoracic kyphosis.  As the RO has not yet had the opportunity to consider the rating in the first instance, a remand for that action is now necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  A remand of the inextricably intertwined issues of entitlement to increased ratings for residuals of a gunshot wound to Muscle Groups XIX and XX is also necessary, to ensure adequate consideration of any overlapping symptoms, as well as consideration of the provisions of 38 C.F.R. § 4.55.  

In light of the Court's decision, the issue of entitlement to an effective date earlier than November 5, 2003, for the award of TDIU must be held in abeyance, pending consideration of the increased rating issues discussed immediately above.  As noted by the Court, should any increased disability ratings be assigned on remand which 

fit the criteria established in 38 C.F.R. § 4.16(a), and if the effective dates assigned for those increased disability ratings predate the November 2003 effective date assigned for the award of a total disability rating based on individual unemployability, [the Veteran] may well be entitled to an earlier effective date for the award of a total disability rating based on individual unemployability.  Thus, the issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the remanded claims.

Memorandum decision at page 6.  

Finally, with respect to the claim of entitlement to service connection for the cause of the Veteran's death, the Court held that such claim was inextricably intertwined with the issues discussed immediately above.  The basis for the Court's conclusion is unclear, but because the Court recharacterized the issue on appeal as entitlement to dependency and indemnity compensation, and in light of arguments raised by the appellant's attorney before the Court, it appears that the appellant is seeking DIC benefits not based on service connection for the cause of the Veteran's death, but pursuant to 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010) (providing for DIC benefits where the Veteran's service-connected disabilities were continuously rated totally disabling, including based on unemployability, for 10 or more years immediately preceding death).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should readjudicate the remaining issues on appeal, considering all the evidence of record.  In considering the issues of entitlement to a disability rating in excess of 30 percent for residuals of a gunshot wound to the abdominal region (Muscle Group XIX) and the lumbar region (Muscle Group XX), the RO must specifically document consideration of 38 C.F.R. § 4.55, as in effect prior to July 3, 1997.  The RO must also document consideration of the appropriate rating and effective date to be assigned for the Veteran's service-connected thoracic kyphosis.  Finally, the RO must document consideration of the appellant's entitlement to DIC under the provisions of 1318.  

2.  If any claim remains denied, the appellant and her attorney should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


